                                                                   EFILED LUCAS COUNTY
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 1 of 12. PageID #: 12
                                                                   03/17/2020 10:39 AM
                                                                   COMMON PLEAS COURT
                                                                   BERNIE QUILTER, CLERK
                                                                   efile id 51407




            IN THE COURT OF COMMON PLEAS OF LUCAS COUNTY, OHIO

GWENDOLYN BAILEY,                           :
                                            :
       Plaintiff,                           :
                                            :
              -vs-                          :       Case No. G-4801-CI-0202001587
                                            :
TYLER JOSEPH CLAIR, et al.,                 :       Judge Alfonso J. Gonzalez
                                            :
       Defendants.                          :

       ANSWER OF DEFENDANTS ABESS H. AWADA AND UNIVERSAL
     TRANSPORTATION SERVICES, LLC d/b/a CALHOUN TRUCK LINES TO
    COMPLAINT OF PLAINTIFF GWENDOLYN BAILEY, AND CROSS-CLAIM
   AGAINST DEFENDANTS TYLER JOSEPH CLAIR AND SECOND FARMS, LLC
                   (With Jury Demand Endorsed Hereon)

       Now come Defendants Abess H. Awada and Universal Transportation Services, LLC

d/b/a Calhoun Truck Lines, by and through the undersigned counsel, and for their Answer to the

Complaint of Plaintiff Gwendolyn Bailey, state and aver as follows:

FIRST DEFENSE:

       1.     In response to Paragraph One (1) of Plaintiff’s Complaint, Defendants admit that

on February 27, 2018, Plaintiff Gwendolyn Bailey was driving a red 2015 Honda CRV

northbound on I-75 in Toledo, Lucas County, Ohio. Further responding, Defendants are without




                                                1
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 2 of 12. PageID #: 13




information or knowledge sufficient to form a belief as to the truth of all remaining allegations

contained within Paragraph One (1) of Plaintiff’s Complaint and, therefore, deny the same.

       2.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Two (2) of Plaintiff’s Complaint and,

therefore, deny the same.

       3.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Three (3) of Plaintiff’s Complaint and,

therefore, deny the same.

       4.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Four (4) of Plaintiff’s Complaint and,

therefore, deny the same.

       5.      In response to Paragraph Five (5) of Plaintiff’s Complaint, Defendants admit that

on February 27, 2018, the truck that Defendant Abess Awada was operating northbound on I-75

in Toledo, Lucas County, Ohio came into contact with the vehicle being operated by Plaintiff.

Further responding, Defendants are without information or knowledge sufficient to form a belief

as to the truth of all remaining allegations contained within Paragraph Five (5) of Plaintiff’s

Complaint and, therefore, deny the same.

       6.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Six (6) of Plaintiff’s Complaint and,

therefore, deny the same.

       7.       Defendants deny the allegations contained within Paragraph Seven (7) of

Plaintiff’s Complaint.




                                                 2
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 3 of 12. PageID #: 14




       8.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Eight (8) of Plaintiff’s Complaint and,

therefore, deny the same.

       9.      Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Nine (9) of Plaintiff’s Complaint and,

therefore, deny the same.

       10.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Ten (10) of Plaintiff’s Complaint and,

therefore, deny the same.

       11.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Eleven (11) of Plaintiff’s Complaint and,

therefore, deny the same.

       12.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Twelve (12) of Plaintiff’s Complaint and,

therefore, deny the same.

       13.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Thirteen (13) of Plaintiff’s Complaint

and, therefore, deny the same.

       14.     In response to Paragraph Fourteen (14) of Plaintiff’s Complaint, Defendants

hereby restate and reallege each and every response contained within Paragraphs One (1)

through Thirteen (13) above, as if fully rewritten herein.




                                                 3
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 4 of 12. PageID #: 15




       15.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Fifteen (15) of Plaintiff’s Complaint and,

therefore, deny the same.

       16.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Sixteen (16) of Plaintiff’s Complaint and,

therefore, deny the same.

       17.     In response to Paragraph Seventeen (17) of Plaintiff’s Complaint, Defendants

hereby restate and reallege each and every response contained within Paragraphs One (1)

through Sixteen (16) above, as if fully rewritten herein.

       18.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Eighteen (18) of Plaintiff’s Complaint

and, therefore, deny the same.

       19.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Nineteen (19) of Plaintiff’s Complaint

and, therefore, deny the same.

       20.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Twenty (20) of Plaintiff’s Complaint and,

therefore, deny the same.

       21.     In response to Paragraph Twenty-one (21) of Plaintiff’s Complaint, Defendants

hereby restate and reallege each and every response contained within Paragraphs One (1)

through Twenty (20) above, as if fully rewritten herein.




                                                 4
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 5 of 12. PageID #: 16




       22.     Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegations contained within Paragraph Twenty-two (22) of Plaintiff’s Complaint

and, therefore, deny the same.

       23.     In response to Paragraph Twenty-three (23) of Plaintiff’s Complaint, Defendants

admit that Defendant Awada was operating a tractor-trailer northbound on I-75 on February 27,

2018. Further responding, Defendants deny all remaining allegations contained within

Paragraph Twenty-three (23) of Plaintiff’s Complaint.

       24.     Defendants deny the allegationse contained within Paragraph Twenty-four (24) of

Plaintiff’s Complaint.

       25.     In response to Paragraph Twenty-five (25) of Plaintiff’s Complaint, Defendants

hereby restate and reallege each and every response contained within Paragraphs One (1)

through Twenty-four (24) above, as if fully rewritten herein.

       26.     Defendants deny the allegations contained within Paragraph Twenty-six (26) of

Plaintiff’s Complaint.

       27.     Defendants deny the allegations contained within Paragraph Twenty-seven (27) of

Plaintiff’s Complaint.

       28.     Defendants specifically deny each and every other remaining allegation contained

within Plaintiff’s Complaint not specifically admitted herein to be true.

SECOND DEFENSE:

       29.     Plaintiff has failed to state a claim upon which relief can be granted against these

answering Defendants.




                                                 5
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 6 of 12. PageID #: 17




THIRD DEFENSE:

       30.     Plaintiff’s injuries and/or damages, if any, were caused by an independent,

intervening, and/or superseding cause or causes, not under the control of these answering

Defendants.

FOURTH DEFENSE:

       31.     Plaintiff has failed to name all parties needed for a just adjudication of this

matter, pursuant to Rule 19 and 19.1 of the Ohio Rules of Civil Procedure.

FIFTH DEFENSE:

       32.     Plaintiff has failed to mitigate her damages, if any, and, therefore, Plaintiff’s

claims against these answering Defendants are barred in whole or in part.

SIXTH DEFENSE:

       33.     Plaintiff’s claims are subject to caps on damages and all other tort reform

measures included within Senate Bill 80, effective April 6, 2005.

SEVENTH DEFENSE:

       34.     Plaintiff is not a proper party in interest for the claims for medical expenses

alleged in Plaintiff’s Complaint.

EIGHTH DEFENSE:

       35.     Pursuant to Jaques v. Manton (2010), 125 Ohio St.3d 342 and Robinson v. Bates

(2006), 112 Ohio St.3d 117, these answering Defendants are entitled to a reduction and/or set off

for any and all amounts that were written off or otherwise not collected by medical providers, as

a result of payments made by insurance carriers, health care providers, Medicare, Medicaid,

workers’ compensation, or any other entity or individual.




                                                  6
      Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 7 of 12. PageID #: 18




NINTH DEFENSE:

       36.     The conduct of Plaintiff, whether characterized as contributory negligence or

assumption of the risk, bars Plaintiff’s recovery, or reduces Plaintiff’s recovery in proportion to

such fault.

TENTH DEFENSE:

       37.     Plaintiff’s Complaint fails due to insufficiency of service and/or insufficiency of

service of process.

ELEVENTH DEFENSE:

       38.     Defendants hereby assert those defenses set forth in Rules 8 and 12 of the Ohio

Rules of Civil Procedure that may be applicable to this action.

TWELFTH DEFENSE:

       39.     Plaintiff’s Complaint is barred by the statute of limitations.

THIRTEENTH DEFENSE:

       40.     Defendants hereby reserve the right to raise all additional affirmative defenses as

they may become apparent through discovery.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants Abess H.

Awada and Universal Transportation Services, LLC d/b/a Calhoun Truck Lines respectfully

request that Plaintiff’s Complaint be dismissed, at Plaintiff’s cost.




                                                  7
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 8 of 12. PageID #: 19




                                           Respectfully submitted,

                                           JURCA & LASHUK, LLC


                                                   /s/ Beth Anne Lashuk
                                           Jeffrey J. Jurca (0012107)
                                           Beth Anne Lashuk (063144)
                                           Sean P. Casey (0086378)
                                           88 North Fifth Street, Suite 200
                                           Columbus, Ohio 43215
                                           614) 846-9228; (614) 846-9181 fax
                                           jjurca@jurcalashuk.com
                                           blashuk@jurcalashuk.com
                                           scasey@jurcalashuk.com
                                           Attorneys for Defendants Abess H. Awada and
                                           Universal Transportation Services, LLC d/b/a
                                           Calhoun Truck Lines


     CROSS-CLAIM OF DEFENDANTS ABESS H. AWADA AND UNIVERSAL
  TRANSPORTATION SERVICES, LLC d/b/a CALHOUN TRUCK LINES AGAINST
      DEFENDANTS TYLER JOSEPH CLAIR AND SECOND FARMS, LLC

       Now come Defendants Abess H. Awada (hereinafter referred to as “Defendant Awada”)

and Universal Transportation Services, LLC d/b/a Calhoun Truck Lines (hereinafter referred to

as “Defendant Calhoun Truck Lines”), by and through their undersigned counsel, and for their

Cross-Claim against Defendant Tyler Joseph Clair (hereinafter referred to as “Defendant Clair”)

and Defendant Second Farms, LLC (hereinafter referred to as “Defendant Second Farms”), state

as follows:

COUNT ONE:

       1.     Defendants hereby incorporate by reference all denials, defenses and other

averments contained within their Answer to Plaintiff’s Complaint above.




                                              8
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 9 of 12. PageID #: 20




       2.      Upon information and belief, on February 27, 2018 and at all times relevant

herein, Defendant Clair was a resident of the State of Michigan, with a residence address of 2341

Lewis Avenue, Ida, Michigan 48140.

       3.      Upon information and belief, on February 27, 2018 and at all times relevant

herein, Defendant Second Farms was a Michigan corporation, licensed and authorized to do

business within the State of Ohio, with a principal place of business located at 10957 Telegraph

Road, Erie, Michigan 48133.

       4.      Upon information and belief, on February 27, 2018 and at all times relevant

herein, Defendant Clair was an agent, employee, servant, or independent contractor, and was

acting within the course and scope of his agency or employment under the direct control of

Defendant Second Farms.

       5.      On February 27, 2018 and at all relevant times herein, Defendant Awada was a

truck driver of Defendant Calhoun Truck Lines, and was operating in a lawful manner a tractor-

trailer northbound on I-75 in Toledo, Lucas County, Ohio, Ohio, when the trailer being hauled

by Defendant Clair, which also was travelling northbound on I-75, negligently lost a wheel

and/or tire, ultimately resulting in an impact between the vehicle being operated by Plaintiff

Gwendolyn Bailey, who was travelling on I-75, and the vehicle being operated by Defendant

Awada. Defendant Clair was negligent in other respects as well.

       6.      Defendant Clair’s above-stated negligence and/or other actionable conduct caused

all of the injuries and damages claimed by Plaintiff Gwendolyn Bailey in this lawsuit.

       7.      Defendant Second Farms is vicariously liable for the negligent actions of

Defendant Clair.




                                                9
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 10 of 12. PageID #: 21




       8.     Defendants Awada and Calhoun Truck Lines state that if, in fact, they are held

liable to Plaintiff Gwendolyn Bailey, said liability which Defendants expressly deny, then

Defendants Awada and Calhoun Truck Lines are entitled to contribution, as well as indemnity

and/or subrogation from Defendants Clair and Second Farms for any monies that may be

adjudicated against Defendants Awada and Calhoun Truck Lines and in favor of Plaintiff

Gwendolyn Bailey in this action, or for whatever amount is paid in settlement by Defendants

Awada and Calhoun Truck Lines to Plaintiff Gwendolyn Bailey, as well as for all reasonable

expenses, costs and payments incurred by Defendants Awada and Calhoun Truck Lines in the

defense of Plaintiff Gwendolyn Bailey’s claims, and/or in the prosecution of their Cross-Claim.

       WHEREFORE, Defendants Abess H. Awada and Universal Transportation Services,

LLC d/b/a Calhoun Truck Lines demand judgment against Defendants Tyler Joseph Clair and

Second Farms, LLC, as follows:

       A. For all sums that may be adjudicated against Defendants Awada and Calhoun Truck
          Lines and in favor of Plaintiff Gwendolyn Bailey, for whatever amount is paid by or
          on behalf of Defendants Awada and Calhoun Truck Lines to Plaintiff Gwendolyn
          Bailey in settlement of the claim or, alternatively, for contribution, indemnity, and/or
          subrogation; and

       B. For all reasonable expenses, costs, and attorney fees incurred by Defendants Awada
          and Calhoun Truck Lines in the defense of Plaintiff Gwendolyn Bailey’s claims,
          and/or in the prosecution of their Cross-Claim.




                                               10
Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 11 of 12. PageID #: 22




                                        Respectfully submitted,

                                        JURCA & LASHUK, LLC


                                                /s/ Beth Anne Lashuk
                                        Jeffrey J. Jurca (0012107)
                                        Beth Anne Lashuk (063144)
                                        Sean P. Casey (0086378)
                                        88 North Fifth Street, Suite 200
                                        Columbus, Ohio 43215
                                        614) 846-9228; (614) 846-9181 fax
                                        jjurca@jurcalashuk.com
                                        blashuk@jurcalashuk.com
                                        scasey@jurcalashuk.com
                                        Attorneys for Defendants Abess H. Awada and
                                        Universal Transportation Services, LLC d/b/a
                                        Calhoun Truck Lines


                                  JURY DEMAND

  Defendants demand a jury trial of eight (8) persons on all issues of the within cause.


                                              /s/ Beth Anne Lashuk
                                        Beth Anne Lashuk




                                          11
     Case: 3:20-cv-00650-JRK Doc #: 1-2 Filed: 03/27/20 12 of 12. PageID #: 23




                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that the foregoing was sent via the Court’s
electronic filing system, this 17th day of March, 2020, upon the following:

Frederic E. Matthews, Esq.                  Tyler Joseph Clark.
Rayle, Matthews & Coon                      2341 Lewis Avenue
100 South Main Street                       Ida, Michigan 48140
Bowling Green, Ohio 43402                   Defendant
Attorney for Plaintiff Gwendolyn
Bailey

Second Farms, LLC
10957 Telegraph Road
Erie, Michigan 48133
Defendant


                                                  /s/ Beth Anne Lashuk
                                            Beth Anne Lashuk




                                               12
